Case 8:19-cv-00009-DOC-ADS Document 19 Filed 03/13/19 Page 1 of 23 Page ID #:94



  1
      ALEXANDER KRAKOW + GLICK LLP
  2   J. Bernard Alexander, III (State Bar No. 128307)
      Christopher Lee (State Bar No. 313555)
  3
      1900 Avenue of the Stars, Suite 900
  4   Los Angeles, California 90067
      T: (310) 394-0888 | F: (310) 394-0811
  5
      E: balexander@akgllp.com | clee@akgllp.com
  6
      Attorneys for Plaintiffs
  7
      NEAL MOORE and SCOTT FIELD
  8

  9

 10                             UNITED STATES DISTRICT COURT
 11            CENTRAL DISTRICT OF CALIFORNIA – CENTRAL DIVISION

 12
      NEAL MOORE, an individual, and                       CASE NO.: 8:19-CV-00009-DOC-
 13   SCOTT FIELD, an individual,                          ADS
 14              Plaintiffs,
         vs.                                               SECOND AMENDED COMPLAINT
 15
                                                           FOR DAMAGES
      MICHAEL GATES, in his official and
 16   personal capacity, CITY OF
      HUNTINGTON BEACH, and Does 1-10,
 17   inclusive,                                             1. Age Discrimination - Cal. Gov’t
 18                                                             Code § 12940(A));
                Defendants.                                  2. Hostile Work Environment
 19                                                             (Age) – Cal Gov’t Code §
                                                                12940 et seq.;
 20
                                                             3. Disability Discrimination -
 21                                                             Cal. Gov’t Code § 12940(A))
                                                             4. Hostile Work Environment
 22                                                             (Disability) – Cal. Gov’t Code
                                                                § 12940 et seq.;
 23                                                          5. Failure to Prevent
 24
                                                                Discrimination Based on Age
                                                                and Disability - Cal. Gov’t
 25                                                             Code § 12940(K));
                                                             6. Equal Protection (42 U.S.C.
 26                                                             § 1983)
                                                           DEMAND FOR JURY TRIAL
 27

 28                            SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                       1
Case 8:19-cv-00009-DOC-ADS Document 19 Filed 03/13/19 Page 2 of 23 Page ID #:95



  1         Plaintiffs Neal Moore and Scott Field (“Plaintiff Moore”, “Plaintiff Field” or
  2   “Plaintiffs”) complain and allege the following against Defendants Michael Gates, in
  3   his official capacity, City of Huntington Beach, Michael Gates, in his individual
  4   capacity, and Does 1-10 (collectively, "Defendants"):
  5                                      INTRODUCTION
  6         1.     Plaintiff Neal Moore is a seventy-three (73) year old former Senior
  7   Deputy City Attorney who was employed with the City of Huntington Beach for
  8   approximately fourteen (14) years. He has forty-seven (47) years of cumulative
  9   municipal attorney experience in litigation matters.
 10         2.     Plaintiff Scott Field is a sixty-two (62) year old current Senior Deputy
 11   Attorney who has been employed with the City of Huntington Beach for
 12   approximately twenty-two (22) years. He has over 35 years of municipal attorney
 13   experience in both transactional and litigation matters. Both Plaintiffs have been
 14   subjected to discrimination based on age.
 15         3.     Michael Gates became the City Attorney of Huntington Beach in 2014.
 16   Since his arrival, Gates has made a concerted effort to push out or otherwise replace
 17   older workers, including Plaintiffs. In approximately September 2016, City Attorney
 18   John Fujii (age 50 years old) retired under duress from Gates. In or around December
 19   2016, Gates created a new Senior Trial Counsel position, and shortly thereafter in
 20   2017, hired two substantially younger attorneys to fill those positions: (1) Brian
 21   Williams, who is approximately forty (40) years old, was hired as Senior Trial
 22   Counsel; and (2) Jemma Dunn, who is approximately thirty-five (35) years old, was
 23   hired as a Senior Deputy City Attorney. Plaintiffs are informed and believe that both
 24   attorneys were hired with the objective of replacing Plaintiffs.
 25         4.     Gates engaged in concerted efforts to force Plaintiffs to resign, including
 26   heightened scrutiny, threats, harassment, and harsh and unjust discipline, and
 27   imposition of drastic cuts in compensation and retirement benefits, with the objective
 28                        SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                   2
Case 8:19-cv-00009-DOC-ADS Document 19 Filed 03/13/19 Page 3 of 23 Page ID #:96



  1   calculated objective of forcing Plaintiffs out of their civil service positions.
  2         5.     As a consequence of Gates’ actions, Plaintiff Moore suffered a
  3   constructive discharge, having been forced to resign rather than be subjected to
  4   intolerable working conditions and the loss of significant current income and
  5   retirement benefits. Faced with the Hobson’s choice of forced premature retirement
  6   and no income, or enduring oppressive work condition as a condition of receipt of
  7   current income, Plaintiff Field has remained employed with the City of Huntington
  8   Beach, under duress, having received multiple draconian, unjust demotions.
  9                               JURISDICTION AND VENUE
 10         6.     Michael Gates, in his official capacity as an elected official, and in his
 11   personal capacity, and the City of Huntington Beach as a public entity, are subject to
 12   personal jurisdiction for conducting substantial and continuous commercial activities
 13   in California. This case arises from Defendants' wrongful conduct in California,
 14   where Defendants' employ Plaintiffs.
 15         7.     Venue is proper in this district and county pursuant to 28 U.S.C. §
 16   1391(b)(1) and (2) because Defendants continue to employ Plaintiff Field, and
 17   previously employed Plaintiff Moore in this district, and because a substantial part of
 18   the events and omissions giving rise to Plaintiffs’ claims have and continue to occur
 19   in this district. Defendants are deemed to reside in this district under 1391(c) because
 20   they are subject to personal jurisdiction in the district.
 21         8.     Plaintiff: Plaintiff Neal Moore is a seventy-three (73) year old man and a
 22   resident of County of Los Angeles, California. Plaintiff Moore had been employed as
 23   a Senior Deputy City Attorney for 14 years, from January 2004 to April 6, 2018.
 24         9.     Plaintiff: Plaintiff Scott Field is a sixty-two (62) year old male and a
 25   resident of Huntington Beach, California. Plaintiff Field has been employed by the
 26   City of Huntington Beach for approximately 22 years, beginning in November 1995.
 27         10.    Public Entity Defendant: The Office of the City Attorney is a
 28                         SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                    3
Case 8:19-cv-00009-DOC-ADS Document 19 Filed 03/13/19 Page 4 of 23 Page ID #:97



  1   department and public entity of the City of Huntington Beach, duly organized and
  2   existing under the laws of the State of California in the City of Huntington Beach.
  3   Defendant is, and at all relevant times was, an employer pursuant to California
  4   Government Code §12926(d).
  5         11.     Individual Defendant: Defendant Michael Gates is the current City
  6   Attorney of the City of Huntington Beach. Plaintiffs are informed and believe that
  7   Defendant Gates is, and at all times mentioned was, an individual residing in the State
  8   of California, County of Orange.
  9         12.     The true names and capacities, whether individual, corporate, associate,
 10   or otherwise, of Defendants sued herein as Does 1 through 10, inclusive, are currently
 11   unknown to Plaintiffs, who therefore sues Defendants by such fictitious names.
 12   Plaintiffs are informed and believe, and based thereon alleges, that each of the
 13   Defendants designated herein as a Doe is legally responsible in some manner for the
 14   unlawful acts referred to herein. Plaintiffs will seek leave of Court to amend this
 15   Complaint to reflect the true names and capacities of the Defendants designated
 16   hereinafter as Does when such identities become known.
 17         13.     Plaintiffs are informed and believe, and based thereon alleges, that each
 18   of the Defendants acted in all respects pertinent to this action as the agent of the other
 19   Defendants, carried out a joint scheme, business plan or policy in all respects
 20   pertinent hereto, and the acts of each Defendant is legally attributable to the other
 21   Defendants.
 22         14.     Plaintiffs are informed and believe, and based thereon alleges, that each
 23   and all of the acts and omissions alleged herein were performed by, and/or
 24   attributable to, all Defendants, each acting as agents and/or employees, and/or under
 25   the direction and control of each of the other Defendants, and that said acts and
 26   failures to act were within the course and scope of said agency, employment and/or
 27   direction and control. Plaintiffs are informed and believe, and thereon alleges, that at
 28                         SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                    4
Case 8:19-cv-00009-DOC-ADS Document 19 Filed 03/13/19 Page 5 of 23 Page ID #:98



  1   all times material hereto Defendants were and are the agents of each other.
  2                   EXHAUSTION OF ADMINISTRATIVE REMEDIES
  3           15.    Plaintiffs have fully exhausted all relevant administrative remedies in
  4   this matter.
  5           16.    Plaintiff Moore filed a complaint with the Department of Fair
  6   Employment and Housing (“DFEH”), based on which the DFEH issued a right to sue
  7   notice on May 29, 2018. Plaintiff Moore filed an amended complaint with the DFEH,
  8   based on which the DFEH issued an amended right to sue notice on November 19,
  9   2018.
 10           17.    Plaintiff Field filed a complaint with the DFEH, based on which the
 11   DFEH issued a right to sue notice on March 16, 2018. Plaintiff Field filed an
 12   amended complaint with the DFEH, based on which the DFEH issued an amended
 13   right to sue notice on December 12, 2018.
 14                                 FACTUAL ALLEGATIONS
 15           18.    On or about September 20, 2016, City Attorney John Fujii (who had just
 16   turned 50), retired from the CITY under duress. Gates forced Fujii’s retirement by
 17   assigning Fujii an excessive volume of assignments and an overwhelming workload,
 18   and then refusing Fujii’s requests for additional attorney and staff support, or
 19   alternatively, reassignment of matters to outside counsel. Having succeeded in
 20   overwhelming City Attorney Fujii and obtaining his forced resignation, Gates turned
 21   this strategy on other senior legal staff such as Plaintiffs herein.
 22      A. Plaintiff Moore
 23           19.    Plaintiff Moore was last employed as a Senior Deputy City Attorney for
 24   the City of Huntington Beach (“CITY”). Since 2004, Plaintiff Moore was
 25   continuously employed in this capacity, as lead trial counsel for the CITY.
 26           20.    Prior to becoming Senior Deputy City Attorney, Plaintiff Moore
 27   represented the City of Huntington Beach in private practice, from 1976 to 2004.
 28                          SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                     5
Case 8:19-cv-00009-DOC-ADS Document 19 Filed 03/13/19 Page 6 of 23 Page ID #:99



  1         21.      Plaintiff Moore has over 47 years of municipal attorney experience in
  2   litigation matters, 42 years of which were spent representing the City of Huntington
  3   Beach.
  4         22.      Michael Gates was elected City Attorney of the City of Huntington
  5   Beach in 2014.
  6         23.      Since taking office, Gates has made a concerted effort to push out or
  7   otherwise displace and replace older workers. In order to achieve this objective,
  8   Gates has engaged in the following conduct, among other things: (1) replaced the
  9   work and functions of older city attorneys with younger city attorneys; (2)
 10   diminished and removed job duties; (3) threatened and in fact imposed unjustified
 11   and draconian demotions and reductions in compensation, the latter of which Gates
 12   knew would adversely affect current salary and future retirement benefits; (4)
 13   assigned excessive duties with unreasonable deadlines, unachievable tasks and goals
 14   measured to Gate’s subjective satisfaction; and (5) falsely and/or unfairly attributed
 15   fault and poor performance.
 16         24.      In 2016, Gates created the position of Senior Trial Counsel. The job
 17   description for this position mirrors the trial-related duties performed by Plaintiff
 18   Moore since he was hired as a Senior Deputy City Attorney in 2004.
 19               a. In 2017, Gates hired two substantially younger attorneys: (1) Brian
 20                  Williams, approximately forty (40) years old, as Senior Trial Counsel;
 21                  and (2) Jemma Dunn, approximately thirty-five (35) years old, as a
 22                  Senior Deputy City Attorney. Gates then systematically transferred
 23                  duties from older attorneys, including Plaintiff Moore, to these younger
 24                  attorneys.
 25               b. Litigation duties previously performed by Plaintiff Moore were
 26                  unceremoniously reassigned to Brian Williams. Having previously been
 27                  the lead trial attorney for the CITY, Plaintiff Moore was relegated to
 28                          SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                     6
Case 8:19-cv-00009-DOC-ADS Document 19 Filed 03/13/19 Page 7 of 23 Page ID #:100



  1                   performing lesser discovery and motion work, much of which was entry
  2                   level attorney work, awarding plumb assignments to new younger
  3                   attorneys, Williams and Dunn, in effect treating them as the CITY’s
  4                   replacement trial attorneys.
  5          25.      In over 14 years with the City of Huntington Beach, Plaintiff Moore
  6    earned an impeccable employment record, having achieved excellent case and trial
  7    results, and having never previously been disciplined.
  8                a. On March 5, 2018, Gates demoted Moore three (3) classifications for
  9                   purported incidents of misconduct. In order to invoke these purported
  10                  incidents, Gates had to reach back two years prior, to January 2016 and
  11                  July 2016. This demotion resulted in an approximate 35% reduction in
  12                  Plaintiff Moore’s current salary, and a substantial reduction in the value
  13                  of “banked” hours due Moore, effective April 9, 2018. Gates imposed
  14                  this draconian demotion, knowing that Plaintiff Moore would be forced
  15                  to retire rather than suffer a catastrophic drop in the value of Moore’s
  16                  retirement benefits.
  17               b. Adding insult to injury, and as further justification for the
  18                  discriminatory actions taken, Gates falsely accused Plaintiff Moore of
  19                  malfeasance, misfeasance or nonfeasance; incompetence; inefficiency;
  20                  inexcusable neglect of duty and malpractice; labeled him a discredit to
  21                  public service, and, threatened to report him to the State Bar.
  22         26.      Plaintiff Moore was forced to resign from his position as Senior Deputy
  23   City Attorney, effective on April 6, 2018, due to intolerable work conditions created
  24   by Gates, including the adverse actions described above. Viewed collectively, the
  25   actions taken by the CITY, through Gates, constitute a constructive discharge.
  26      B. Plaintiff Field
  27         27.      Plaintiff Field has been employed as an Assistant City Attorney for the
  28                          SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                      7
Case 8:19-cv-00009-DOC-ADS Document 19 Filed 03/13/19 Page 8 of 23 Page ID #:101



  1    City of Huntington Beach since 1995.
  2          28.    Plaintiff Field has over thirty-five (35) years of municipal attorney
  3    experience in both transactional and litigation matters and has been employed with
  4    the CITY for over 22 years.
  5                                Discrimination Based on Age
  6          29.    Matters previously assigned to Fujii were then reassigned to Plaintiffs.
  7    Some of these assignments were an indication that Plaintiff Field was being set up to
  8    fail. For example, Plaintiff Fields was assigned voluminous discovery with
  9    imminent deadlines requiring a response. In a matter of days, Plaintiff Field was
  10   required to familiarize himself with a new case and voluminous discovery in order to
  11   respond to discovery and file attendant motions, all based on unachievable deadlines.
  12   Then, when Plaintiff Field was unable to meet the deadlines, or overlooked perceived
  13   issues in the haste to meet the deadlines, Plaintiff Field was berated and demoted,
  14   without regard to the unreasonableness of the voluminous workload or the imminent
  15   deadlines. On or about November 21, 2016, Plaintiff Field was demoted from
  16   Assistant City Attorney to Senior Deputy City Attorney.
  17         30.    Prior to Gates taking office in 2014, Plaintiff Field had never previously
  18   had any form of discipline imposed. Based on false, unjustified and/or exaggerated
  19   circumstances, Gates imposed draconian forms of discipline, falsely asserting that
  20   Plaintiff Field was guilty of malfeasance, misfeasance or nonfeasance, incompetence,
  21   inefficiency, and inexcusable neglect. Gates gratuitously labeled Plaintiff Field a
  22   discredit to public service, and vaguely threatened to report Field to the State Bar, by
  23   asserting that grounds existed for such a report. Gates’ disparagements were voiced
  24   in order to ultimately justify Plaintiff’s demotion to the classification of Senior
  25   Deputy City Attorney, with a salary reduction of $7,000 per year.
  26         31.    Having failed to succeed in pressuring Plaintiff Field to voluntary
  27   resign, post demotion, Gates persisted with the following actions, with the objective
  28                        SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                    8
Case 8:19-cv-00009-DOC-ADS Document 19 Filed 03/13/19 Page 9 of 23 Page ID #:102



  1    of forcing Plaintiff Field to voluntarily resign:
  2                a. Gates repeatedly disciplined Plaintiff Field with written reprimands,
  3                   issued on December 6, 2016, January 9, 2017 and March 21, 2017.
  4                b. In the presence of Plaintiff’s long-time peers, Gates publicly humiliated
  5                   and embarrassed Plaintiff Field, by removing him from the litigation
  6                   team, while still requiring him to attend Litigation Team meetings,
  7                   rendering Plaintiff a visible pariah among his long-time peers.
  8                c. Plaintiff Field’s name was unceremoniously removed from all pleadings,
  9                   despite his continued litigation responsibilities and the issuance of new
  10                  and often last minute assignments.
  11               d. Plaintiff Field’s scope of responsibility was diminished and reduced to
  12                  the equivalent of an unlicensed law clerk, and he was subjected to
  13                  overbearing and hypercritical supervision as to even nominal decisions.
  14               e. Successive derogatory and unjustified verbal and written reviews were
  15                  issued, the most recent being on August 25, 2017.
  16         32.      On or about November 22, 2018, Plaintiff Field was subjected to a
  17   second demotion, this time from Senior Deputy City Attorney to Deputy City
  18   Attorney.
  19                       Hostile Work Environment Based on Disability
  20         33.      Beginning in October 2016, Plaintiff Field underwent several cataract
  21   procedures. Thereafter, Plaintiff Field was issued verbal and written reprimands for
  22   taking protected medical leave to treat his disability.
  23         34.      In or about September 23, 2016, Plaintiff Field notified Gates of an
  24   upcoming October 25, 2016 surgery and post-surgical appointment the following
  25   morning. Despite knowledge of Plaintiff Field’s eye surgery and need for recovery,
  26   on Sunday October 23, 2016, Gates ordered Plaintiff to file several written
  27   oppositions by Wednesday, October 26, 2016. When Plaintiff Field reminded Gates
  28                          SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                      9
Case 8:19-cv-00009-DOC-ADS Document 19 Filed 03/13/19 Page 10 of 23 Page ID #:103



   1   of his surgery and post-surgical appointment, Gates responded by falsely denying
   2   knowledge of Plaintiff Field’s “personal medical reasons,” with a lengthy, nasty,
   3   demeaning tirade. Gates then mockingly claimed to have “accommodated” Plaintiff
   4   Field’s “personal needs” by nominally delaying the due date for the oppositions by a
   5   single day.
   6         35.     In late October 2016, Plaintiff Field gave Gates notice of Plaintiff’s
   7   need for a second cataract surgery, to occur on November 1, 2016. Post-surgery,
   8   Plaintiff Field went into the office on the afternoon of his surgery.
   9         36.     As an act of harassment and retaliation, and in violation of City policy,
  10   Gates designated the day “absent without permission” because Plaintiff Field had
  11   purportedly failed to specifically obtain formal permission from Gates, despite
  12   Plaintiff Field having complied with the accepted practice and procedure of the
  13   department.
  14                                FIRST CAUSE OF ACTION
  15                                      Age Discrimination
  16                                 Cal. Gov’t Code § 12940(a))
  17                 (Against Defendant Michael Gates in his official capacity,
  18                      and the City of Huntington Beach and Does 1-10)
  19         37.     Plaintiffs hereby incorporate by reference each and every allegation
  20   contained in the preceding paragraphs as though fully stated here.
  21         38.     At all times relevant, Plaintiffs Moore and Field were employees of the
  22   Defendants, covered employer(s) under the FEHA, and Plaintiwere covered by the
  23   FEHA, which prohibits discrimination on the basis of age. Plaintiffs were each
  24   above the age of 40, and therefore within the protected class for age.
  25         39.     Defendants subjected Plaintiffs to numerous adverse employment
  26   actions, including but not limited to hostile, unbearable workplace conditions,
  27   including severe financial duress. These actions include: (1) replacing the work and
  28                         SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                     10
Case 8:19-cv-00009-DOC-ADS Document 19 Filed 03/13/19 Page 11 of 23 Page ID #:104



   1   functions of older city attorneys with younger city attorneys; (2) removing duties; (3)
   2   imposition of unjustified demotions and drastic reductions in pay, the latter of which
   3   Gates knew would adversely affect earned and future benefits; (4) assigning
   4   excessive duties with unreasonable deadlines, unachievable tasks and goals; (5)
   5   falsely and/or unfairly attributing fault and poor performance; and (6) setting
   6   unachievable goals which were virtually impossible to achieve, to his subjective
   7   satisfaction. These adverse employment actions forced Plaintiff Moore to resign and
   8   resulted in two significant demotions for Plaintiff Field. Age was a substantial
   9   motivating reason for the adverse employment actions against Plaintiffs.
  10         40.     Plaintiff Moore was ultimately forced to resign, only to be replaced by
  11   attorneys approximately thirty-five (35) years his junior. Based on the disparity in
  12   treatment between Plaintiff Moore, age seventy-three (73), and others, Plaintiff
  13   Moore contends that he was subjected to discrimination based on age.
  14         41.     Like Plaintiff Moore, Plaintiff Field was also subjected to hostile,
  15   unbearable workplace conditions, including severe financial duress, unjustified
  16   public disparagement among his peers and two draconian demotions from Assistant
  17   City Attorney to Senior Deputy City Attorney and then to Deputy City Attorney.
  18         42.     Plaintiffs were and continue to be harmed as a direct and proximate
  19   result of the foregoing described conduct of Defendants, which was a substantial
  20   factor in causing Plaintiffs harm.
  21         43.     Economic damages. As a direct and legal result of the conduct of
  22   Defendants, Plaintiffs suffer and will suffer special damages for lost earnings and
  23   wages in an amount not yet fully known, but in excess of the jurisdictional limits of
  24   this Court.
  25         44.     Non-economic damages. As a direct and legal result of the conduct of
  26   Defendants, Plaintiffs suffered general damages including, but not limited to, damage
  27   to their reputation, pain and suffering, humiliation, embarrassment, mortification,
  28                         SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                     11
Case 8:19-cv-00009-DOC-ADS Document 19 Filed 03/13/19 Page 12 of 23 Page ID #:105



   1   hurt feelings, and emotional distress, all in an amount to be proved at trial.
   2            45.   In addition, Defendant City of Huntington Beach and Does 1-10, are
   3   responsible for interest, penalties, costs, and statutory attorney fees arising from this
   4   claim.
   5                               SECOND CAUSE OF ACTION
   6                               Hostile Work Environment (Age)
   7                             Cal. Gov’t Code § 12940(a), et. seq.
   8                   (Against Defendant Michael Gates in his official capacity,
   9                       and the City of Huntington Beach and Does 1-10)
  10            46.   Plaintiffs repeat, reallege, and incorporate by reference the allegations
  11   contained in all previous paragraphs as though fully set forth at length herein.
  12            47.   Plaintiffs were each above the age of 40, and therefore within the
  13   protected class for age, with Plaintiff Moore being seventy-three (73) years old and
  14   Plaintiff Field being sixty-two (62) years old.
  15            48.   Plaintiffs were subjected to an age-based hostile work environment by
  16   the by the CITY, through Gates, the City Attorney.
  17            49.   Gates, empowered by the City of Huntington Beach, effected a
  18   significant change in employment status of Plaintiffs, including, but not limited to,
  19   forcing Plaintiff Moore’s retirement by threatening him with imposition of a
  20   draconian demotion, and twice demoting Plaintiff Field.
  21            50.   Defendants have fostered an atmosphere of entrenched age-based
  22   discrimination in the workplace that is intimidating, hostile, and offensive based on
  23   age. The CITY, through Gates, created a culture that dehumanizes and humiliates
  24   older attorneys and staff, which has persisted since the arrival of Gates as the City
  25   Attorney for Huntington Beach. The conduct visited upon the Plaintiffs differs, and
  26   is much less favorable than, the treatment received by younger employees, some of
  27   whom are outside of the protected class.
  28                          SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                      12
Case 8:19-cv-00009-DOC-ADS Document 19 Filed 03/13/19 Page 13 of 23 Page ID #:106



   1         51.     Defendants’ conduct creates a work environment that is intimidating,
   2   hostile, or offensive to older employees in the workplace, including Plaintiffs.
   3         52.     The above-described conduct is part of an ongoing, pattern and practice
   4   of discrimination and harassment which began before the statute of limitations
   5   period. The offensive conduct has been allowed and persists as a result of policies
   6   and practices in effect at the Office of the City Attorney for the City of Huntington
   7   Beach, which encourages, tolerates and condones discrimination based on age.
   8         53.     Defendants’ harassing conduct was severe or pervasive.
   9         54.     A reasonable person in Plaintiffs’ circumstances would have considered
  10   the work environment to be hostile or abusive.
  11         55.     Each Plaintiff did and does in fact consider the work environment to be
  12   hostile and abusive.
  13         56.     Plaintiffs are informed and believe, and based thereon alleges, that in
  14   addition to the practices enumerated above, Defendants, and each of them, have
  15   engaged in other discriminatory practices against them which are not yet fully
  16   known. At such time, as said discriminatory and harassing practices become known
  17   to them, Plaintiffs will seek leave of Court to amend this Complaint.
  18         57.     Plaintiffs have been harmed as a direct and proximate result of the
  19   conduct of Defendants, and the Defendants’ conduct was a substantial factor in
  20   causing Plaintiffs’ harm.
  21         58.     Economic damages. As a direct and legal result of the conduct of
  22   Defendants, Plaintiffs suffer and will suffer special damages for lost earnings and
  23   wages in an amount not yet fully known, but in excess of the jurisdictional limits of
  24   this Court.
  25         59.     Non-economic damages. As a direct and legal result of the conduct of
  26   Defendants, Plaintiffs suffered general damages including, but not limited to, damage
  27   to their reputation, pain and suffering, humiliation, embarrassment, mortification,
  28                          SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                      13
Case 8:19-cv-00009-DOC-ADS Document 19 Filed 03/13/19 Page 14 of 23 Page ID #:107



   1   hurt feelings, and emotional distress, all in an amount to be proved at trial.
   2            60.   In addition, Defendant City of Huntington Beach and Does 1-10, are
   3   responsible for interest, penalties, costs, and statutory attorney fees arising from this
   4   claim.
   5                                 THIRD CAUSE OF ACTION
   6                                   Disability Discrimination
   7                                 Cal. Gov’t Code § 12940(a))
   8       (By Plaintiff Field Against Defendant Michael Gates in his official capacity,
   9                      and the City of Huntington Beach and Does 1-10)
  10            61.   Plaintiff Field incorporates by reference each and every allegation
  11   contained in the preceding paragraphs as though fully stated here.
  12            62.   Plaintiff Field was employed by Defendants, covered employer(s) under
  13   the Fair Employment and Housing Act.
  14            63.   Defendants were put on notice that Plaintiff Field suffered from a
  15   disabling condition (cataracts), which limited Plaintiff in the major life activity of
  16   vision, among other major life activities. Cataracts is a condition predominantly
  17   experienced by individuals in the protected class of age.
  18            64.   Defendants regarded and treated Plaintiff Field as if he was suffering
  19   from a disabling condition (cataracts) and/or suffering from the side effects of a
  20   mitigation measure to treat his disabling condition (cataracts), which limited Plaintiff
  21   in the major life activity of vision, performing manual tasks, and working, among
  22   other major life activities
  23            65.   Defendants subjected Plaintiff Field to adverse employment actions
  24   including, but not limited to, mocking Plaintiff Field, designating his protected leave
  25   as “absent without permission,” in violation of City practice and procedure, nasty
  26   tirades denying knowledge of Plaintiff Field’s surgery and post-surgical
  27   appointments, misclassifying absent days versus days that Plaintiff Field was granted
  28                         SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                     14
Case 8:19-cv-00009-DOC-ADS Document 19 Filed 03/13/19 Page 15 of 23 Page ID #:108



   1   formal permission, violating the City of Huntington Beach policy and procedure for
   2   permitted sick days, and continuing to subject Plaintiff Field to excessive discipline
   3   and retaliation.
   4             66.   Plaintiff Field would have been able to perform the essential functions
   5   of his job with a reasonable accommodation, but Defendants failed to provide a
   6   reasonable accommodation or engage in an interactive process to determine whether
   7   an ongoing reasonable accommodation was possible or necessary.
   8             67.   Plaintiff was harmed as a result of the conduct of Defendants, and the
   9   Defendants’ conduct was a substantial factor in causing Plaintiff’s harm.
  10             68.   Economic damages. As a direct and legal result of the conduct of
  11   Defendants, Plaintiff Field suffered and will suffer special damages for lost earnings
  12   and wages in an amount not yet fully known, but in excess of the jurisdictional limits
  13   of this Court.
  14             69.   Non-economic damages. As a direct and legal result of the conduct of
  15   Defendants, Plaintiff Field suffered general damages including, but not limited to,
  16   damage to his reputation, pain and suffering, humiliation, embarrassment,
  17   mortification, hurt feelings, and emotional distress, all in an amount to be proved at
  18   trial.
  19                                FOURTH CAUSE OF ACTION
  20                             Hostile Work Environment (Disability)
  21                                 Cal. Gov’t Code § 12940 et seq.
  22            (By Plaintiff Field Against Defendant Michael Gates in his official capacity,
  23                         and the City of Huntington Beach and Does 1-10)
  24             70.   Plaintiff Field incorporates by reference each and every allegation
  25   contained in the preceding paragraphs as though fully stated here.
  26             71.   At all relevant times, Plaintiff was an employee of Defendants.
  27             72.   Plaintiff Field is a person with a vision disability.
  28                           SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                       15
Case 8:19-cv-00009-DOC-ADS Document 19 Filed 03/13/19 Page 16 of 23 Page ID #:109



   1          73.    Plaintiff Field was subjected to discrimination and harassment in the
   2   course of his employment with Defendants.
   3          74.    Defendants have fostered an atmosphere of entrenched disability-based
   4   discrimination in the workplace that is intimidating, hostile, and offensive based on
   5   Plaintiff Field’s disability.
   6          75.    Defendants or a member of Defendants' management knew or should
   7   have known of the harassing conduct based on Plaintiff Field’s disability.
   8   Defendants or a member of Defendants' management failed to take prompt, effective
   9   remedial action reasonably calculated to end the harassment.
  10          76.    Defendants’ conduct creates a work environment that is intimidating,
  11   hostile, or offensive to persons with disabilities in the workplace, including Plaintiff
  12   Field. This offensive conduct Defendant includes, but is not limited to, nasty tirades
  13   denying knowledge of Plaintiff Field’s surgery and post-surgical appointments,
  14   misclassifying absent days versus days that Plaintiff Field was granted formal
  15   permission, violating the City of Huntington Beach policy and procedure for
  16   permitted sick days, and continuing to subject Plaintiff Field to excessive discipline
  17   and retaliation.
  18          77.    Through their unlawful treatment of Plaintiff Field, Defendants have
  19   fostered an atmosphere of entrenched disability-based discrimination in the
  20   workplace. The conduct described above is part of an ongoing, pattern and practice
  21   of discrimination and harassment which began before the statute of limitations
  22   period. The offensive conduct has been allowed and persists as a result of policies
  23   and practices in effect at the Office of the City Attorney located in the City of
  24   Huntington Beach, which tolerate and condone discrimination based on disability.
  25          78.    Defendants’ harassing conduct was severe and pervasive.
  26          79.    A reasonable person in Plaintiff’s circumstances would have considered
  27   the work environment to be hostile or abusive.
  28                         SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                     16
Case 8:19-cv-00009-DOC-ADS Document 19 Filed 03/13/19 Page 17 of 23 Page ID #:110



   1         80.      Plaintiff Field considered the work environment to be hostile and
   2   abusive.
   3         81.      Plaintiff Field is informed and believes, and based thereon allege, that in
   4   addition to the practices enumerated above, Defendants, and each of them, have
   5   engaged in other discriminatory practices against them which are not yet fully
   6   known. At such time, as said discriminatory and harassing, practices become known
   7   to them, Plaintiff Field may seek leave of Court to amend this Complaint.
   8         82.      As a direct and proximate result of the conduct of Defendants as set
   9   forth above, Plaintiff Field has and will continue to suffer economic and non-
  10   economic damages and general and special damages in a sum according to proof, in
  11   an amount exceeding the jurisdictional limits of this Court.
  12         83.      In addition, Defendants City of Huntington Beach and Does 1-10 are
  13   responsible for interest, penalties, costs, and attorney fees related to this cause of
  14   action.
  15                                 FIFTH CAUSE OF ACTION
  16              Failure to Prevent Discrimination Based on Age and/or Disability
  17                                   Cal. Gov’t Code § 12940(k)
  18             (By Plaintiffs Against Defendant Michael Gates in his official capacity,
  19                         and City of Huntington Beach and Does 1-10)
  20         84.      Plaintiffs hereby incorporate by reference each and every allegation
  21   contained in the preceding paragraphs as though fully stated here.
  22         85.      At all relevant times, Plaintiffs were employees of Defendants covered
  23   by the FEHA.
  24         86.      Defendants discriminated against Plaintiffs in the course of their
  25   employment.
  26         87.      Defendants failed to take all reasonable steps to prevent discrimination
  27   and retaliation.
  28                          SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                      17
Case 8:19-cv-00009-DOC-ADS Document 19 Filed 03/13/19 Page 18 of 23 Page ID #:111



   1         88.     Plaintiffs were harmed as a direct and proximate result of Defendants’
   2   failure to take reasonable steps to prevent discrimination. Defendants’ failure to take
   3   reasonable steps to prevent discrimination was a substantial factor in causing
   4   Plaintiffs’ harm.
   5         89.     Economic damages. As a direct and legal result of the conduct of
   6   Defendants, Plaintiffs suffered and will suffer special damages for lost earnings and
   7   wages in an amount not yet fully known, but in excess of the jurisdictional limits of
   8   this Court.
   9         90.     Non-economic damages. As a direct and legal result of the conduct of
  10   Defendants, Plaintiffs suffered general damages including, but not limited to, damage
  11   to their reputation, pain and suffering, humiliation, embarrassment, mortification,
  12   hurt feelings, and emotional distress, all in an amount to be proved at trial.
  13         91.     Ratification. Plaintiffs are informed and believe and on that basis
  14   allege that Defendants were at all relevant times aware of the conduct of each of the
  15   other Defendants and approved and ratified that conduct.
  16                                SIXTH CAUSE OF ACTION
  17                                        Equal Protection
  18                                        42 U.S.C. § 1983
  19   (By Plaintiffs Against Defendant Michael Gates in his official and personal capacity,
  20                        and City of Huntington Beach and Does 1-10)
  21         92.     Plaintiffs repeat, reallege, and incorporate by reference the allegations
  22   contained in all previous paragraphs as though fully set forth at length herein.
  23         93.     Defendants, acting under color of state law, deprived Plaintiffs of their
  24   constitutional right to equal protection and the constitutional right to be free from
  25   age discrimination and as to Plaintiff Field, from disability discrimination.
  26         94.     Defendants discriminated against both Plaintiffs based on their age, and
  27   against Plaintiff Field based on his disability.
  28                         SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                     18
Case 8:19-cv-00009-DOC-ADS Document 19 Filed 03/13/19 Page 19 of 23 Page ID #:112



   1         95.     Both Plaintiffs were subjected to adverse employment actions, based on
   2   receipt of less favorable treatment than similarly situated younger City Attorneys.
   3   These acts of discrimination include but are not limited to: demoting Plaintiffs,
   4   denying Plaintiffs assignments and promotions; subjecting Plaintiffs to heightened
   5   scrutiny not experienced by younger City Attorneys; disciplining older attorneys
   6   more harshly, and younger attorneys more leniently than Plaintiffs; and specifically
   7   as to Plaintiff Field, placing him at a disadvantage by refusing to provide reasonable
   8   accommodations in order to allow him to perform his job effectively and
   9   competently.
  10         96.     Plaintiffs are informed and believe, and based thereon allege, that in
  11   addition to the practices enumerated above, Defendants, and each of them, have
  12   engaged in other discriminatory practices against them which are not yet fully
  13   known. At such time, as said discriminatory, harassing, and retaliatory practices
  14   become known to them, Plaintiffs may seek leave of Court to amend this Complaint.
  15         97.     Economic damages. As a direct and legal result of the conduct of
  16   Defendants, Plaintiffs suffered and will suffer special damages for lost earnings and
  17   wages in an amount not yet fully known, but in excess of the jurisdictional limits of
  18   this Court.
  19         98.     Non-economic damages. As a direct and legal result of the conduct of
  20   Defendants, Plaintiffs suffered general damages including, but not limited to, damage
  21   to their reputation, pain and suffering, humiliation, embarrassment, mortification,
  22   hurt feelings, and emotional distress, all in an amount to be proved at trial.
  23         99.     In addition, Defendants City of Huntington Beach and Does 1-10 are
  24   responsible for interest, penalties, costs, and attorney fees related to this cause of
  25   action.
  26         100. Defendant Gates, in his personal capacity, has engaged in despicable
  27   conduct, exposing Plaintiffs to cruel and unjust hardship, with the intention to cause
  28                         SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                     19
Case 8:19-cv-00009-DOC-ADS Document 19 Filed 03/13/19 Page 20 of 23 Page ID #:113



   1   injury to Plaintiffs, and with conscious disregard of their rights. Defendant Gates, in
   2   his personal capacity, occupied a position of trust which gave him power to damage
   3   Plaintiffs’ ability to earn a livelihood. Defendant Gates, in his personal capacity,
   4   abused that position of trust by maliciously, fraudulently, and oppressively
   5   discriminating and retaliating against them under the circumstances described here.
   6   Plaintiffs are therefore entitled to punitive damages in an amount to be proven at
   7   trial. Defendant Gates’ conduct in discriminating against Plaintiffs was willful and
   8   oppressive and done in conscious disregard of their rights.
   9                                   PRAYER FOR RELIEF
  10         Plaintiffs pray for relief as follows:
  11            1. For economic and special damages according to proof at trial;
  12            2. For payment of all statutory obligations and penalties as required by
  13               law;
  14            3. For pre-judgment and post-judgment interest at the legal rate;
  15            4. For punitive damages in an amount to be proven at trial;
  16            5. For attorney’s fees and costs;
  17            6. For reinstatement of Plaintiff Scott Field to his original position, prior to
  18               his demotions, reimbursement, and restitution, and other equitable
  19               relief;
  20            7. For injunctive relief seeking to prohibit and replace the current
  21               promotional system so that future promotions as based on objective
  22               criteria and not subject to the unfettered discretion of the City Attorney;
  23               and
  24            8. For such further relief as the Court may deem just and proper.
  25

  26

  27

  28                         SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                      20
Case 8:19-cv-00009-DOC-ADS Document 19 Filed 03/13/19 Page 21 of 23 Page ID #:114



   1

   2

   3
       Dated: March13, 2019             Respectfully submitted,

   4                                    ALEXANDER KRAKOW + GLICK LLP
   5

   6

                                        By: /s/   Christopher Lee
   7
                                           J. Bernard Alexander, III
   8
                                           Christopher Lee
   9
                                        Attorneys for Plaintiffs
  10                                    NEAL MOORE and SCOTT FIELD
  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28                      SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                  21
Case 8:19-cv-00009-DOC-ADS Document 19 Filed 03/13/19 Page 22 of 23 Page ID #:115



   1                              DEMAND FOR JURY TRIAL
   2         Plaintiff demands a trial by jury on all issues so triable.
   3
       Dated: March 13, 2019              Respectfully submitted,
   4
                                          ALEXANDER KRAKOW + GLICK LLP
   5

   6

   7                                      By: /s/    Christopher Lee
                                              J. Bernard Alexander, III
   8
                                              Christopher Lee
   9
                                          Attorneys for Plaintiff NEAL MOORE and
  10                                      SCOTT FIELD
  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28                        SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL
                                                    22
Case 8:19-cv-00009-DOC-ADS Document 19 Filed 03/13/19 Page 23 of 23 Page ID #:116




                              CERTIFICATE OF SERVICE

          I, Christopher M. Lee, an employee in the City of Los Angeles, certify that on
   March 13, 2019, caused a true and correct copies of the foregoing be filed with the
   Clerk of the Court by using the CM/ECF system, which will send a notice of
   electronic filing to the following counsel who has registered for receipt of documents
   filed in this matter:

                 PLAINTIFF’S SECOND AMENDED COMPLAINT


    Counsel for Defendants:
    Brian L. Williams, Esq.
    Daniel S. Cha, Esq.
    Huntington Beach City Attorney’s Office
    2000 Main Street
    Huntington Beach, California 92648
    T:     714.536.5555
    F:     714.374.1590
    E:     brian.williams@surfcity-hb.org
          daniel.cha@surfcity-hb.org

   March 13, 2019                     ALEXANDER KRAKOW + GLICK LLP

                                      By:     s/ Christopher M. Lee
                                              J. Bernard Alexander, III
                                              Christopher M. Lee
                                              1900 Avenue of the Stars, Suite 900
                                              Los Angeles, CA 90067
                                              Attorneys for Plaintiff,
                                              NEAL MOORE
                                              SCOTT FIELD
